Citation Nr: 1635503	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the Veteran's November 29, 2010 statement was a timely statement in lieu of a formal substantive appeal with respect to the issue of entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased disability rating in excess of 60 percent for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  

These matters come to the Board of Veterans' Appeals (Board) from a January 2011 administrative decision and a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2015 Travel Board hearing, and a transcript of the hearing has been associated with the claims file.  

To the extent that the issues previously certified to the Board on appeal included the issues of whether a DRO election and request for a DRO hearing were timely received and whether the Veteran's November 29, 2010 substantive appeal was timely with respect to the issue of entitlement to service connection for tinnitus, the Board finds that these issues are no longer before the Board on appeal, as the Veteran was afforded the requested DRO hearing in April 2014, and the Veteran's claim of entitlement to service connection for tinnitus was subsequently granted within a July 2014 RO decision.  

The issue of entitlement to an increased disability rating in excess of 60 percent for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  A July 30, 2009 RO decision granted service connection for PTSD, effective February 17, 2009, and denied service connection for tinnitus.  
 
2.  Following a July 31, 2009 notification of its decision, the RO received a timely notice of disagreement (NOD) on August 11, 2009 and subsequently issued a statement of the case (SOC) on June 22, 2010.  
 
3.  The Veteran did not submit a formal VA Form 9 substantive appeal, and his November 29, 2010 statement was received more than one year after the Veteran was notified of the July 2009 RO decision and more than 60 days following the June 2010 SOC.  


CONCLUSION OF LAW

The Veteran's November 29, 2010 statement cannot be considered a timely statement in lieu of a formal substantive appeal with respect to the issue of entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD).  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.109, 20.200, 20.302, 20.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process  

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, VA's duties to notify and assist are inapplicable where as here, based on a jurisdictional matter such as the timeliness of receipt of the Veteran's appeal, there is no entitlement to the benefit sought as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. §§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established), 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  


II.  Timeliness - Substantive Appeal  

The Board has jurisdiction over appeals of VA decisions regarding the provision of benefits to veterans and their dependents or survivors.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101(a) (2016).  An appeal consists of a timely filed notice of disagreement (NOD), a statement of the case (SOC), and a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2016).  

Generally, a substantive appeal must be filed within 60 days from the date that the RO mails an SOC the Veteran, or within the remainder of the one-year period from the date of mailing of the rating decision.  38 C.F.R. § 20.302(b)(1) (2016).  Exceptions to the general rule include when a Veteran submits additional evidence within one year of the date of mailing of the notification of the determination being appealed, and that evidence requires that the claimant be furnished a supplemental statement of the case (SSOC), then the time to submit a substantive appeal shall end not sooner than 60 days after such SSOC is mailed to the appellant, even if the 60-day period extends beyond the expiration of the 1-year appeal period.  38 C.F.R. § 20.302(b)(2) (2016).  In addition, an extension of the 60-day period for filing a substantive appeal may be granted for good cause; a request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303 (2016).  

On July 30, 2009, the RO issued a rating decision that denied entitlement to service connection for diabetes mellitus, type II. The Veteran was sent notice of this rating decision in a letter dated July 31, 2009.  A timely NOD was received on August 11, 2009, after which an SOC was issued on June 22, 2010.  The notification letter attached to the SOC included notice that a VA Form 9 substantive appeal must be filed within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the rating decision.  The letter stated that if the substantive appeal was not filed within the specified period, the case would be closed, and any request for an extension of time to file should be made prior to the expiration of the time limit for filing the appeal.  

The Veteran's November 29, 2010 statement in lieu of a formal substantive appeal was received beyond the expiration of the 60-day period to appeal the adverse decision.  See 38 C.F.R. § 20.305(b) (2016).  Consequently, the Board finds that the Veteran did not file a timely substantive appeal following the July 2009 RO decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  

There are exceptions to the above rule regarding the time period in which to appeal.  First, as noted briefly above, the filing time limit can be extended when the RO receives a timely request for an extension of time to submit a substantive appeal under 38 C.F.R. § 20.203 or an extension of the filing deadline under 38 C.F.R. § 3.109.  However, the Veteran did not submit a timely request for an extension of time to file a substantive appeal.  

Second, some RO actions may operate as a waiver of the time requirements for filing a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).  However, there is no evidence that the RO continued to treat the Veteran's claims as an active appeal.  Rather, the Veteran was notified on January 19, 2011 that his statement in lieu of a substantive appeal was not timely and, therefore, the RO could not take any action on the appeal because the right to appeal expired.  

The doctrine of equitable tolling has also been considered.  Generally, equitable tolling applies only where circumstances preclude a timely filing despite the exercise of due diligence, such as: (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the RO or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order); see also McCreary v. Nicholson, 19 Vet. App. 324 (2005); see also Checo v. Shinseki, 748 F.3d 1373 (2014).  General neglect is not an extraordinary circumstance.  Irwin v. Dep't of Veterans Affairs, 498 U.S. 89 (1990).  Attorney or representative abandonment, reliance on a VA official's incorrect statement, or misfiling at the wrong place may be such a circumstance.  Sneed v. Shinseki, 737 F.3d 719 (2013); Bove, 25 Vet. App. 136.  

While the Veteran and his representative have repeatedly claimed that his initial claims of entitlement to service connection for PTSD and tinnitus were submitted in March 2007, the Veteran has not asserted, and the evidence of record does not otherwise document, that he was prohibited from filing a timely substantive appeal following the June 2010 SOC due to mental illness, extraordinary circumstances, reliance on inaccurate information, or due to a VA misfiling.  As such, the Board finds no basis for equitable tolling of the filing deadline.  

The Board understands the arguments presented by the Veteran and his representative, but, unfortunately, the law is dispositive regarding the timeliness of the Veteran's appeal with respect to entitlement to an earlier effective date for the grant of service connection for PTSD.  Indeed, as discussed above, the law requires that the Veteran must file a timely substantive appeal in order to perfect his appeal.  For the reasons stated above, the Board finds that the Veteran's November 29, 2010 statement does not constitute a timely statement in lieu of a formal substantive appeal with respect to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD; therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The Veteran's November 29, 2010 statement does not constitute a timely statement in lieu of a formal substantive appeal with respect to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to an increased disability rating in excess of 60 percent for ischemic heart disease.  Specifically, a remand is required to obtain an addendum VA opinion to clarify the conflicting evidence of record.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA treatment records during the relevant appeal period from May 2011 document that the Veteran's EKG was normal and asymptomatic from a cardiac standpoint, with an exercise tolerance of at least 4-5 metabolic equivalents (METs).  In June 2012, his left ventricular ejection fraction (LVEF) was 60 percent.  Similarly, in June 2013, the Veteran's LVEF was 60 percent, and in July 2014, his LVEF was 55 to 60 percent.  

Upon VA examination in October 2012, interview-based METs testing estimated his level of activity at 1-3 METs with resulting dyspnea and syncope, and his LVEF was 55 percent.  The examiner stated that the Veteran's normal LVEF better estimated his cardiac function, and concluded that there was no functional impact on the Veteran's ability to work due to his heart condition; rather, the examiner stated the Veteran was limited due to underlying diabetes and uncontrolled herniated nucleus pulposus resulting in back problems.  

The most recent June 2014 VA examination documents interview-based METs testing which revealed symptoms of dyspnea and angina, with a METs level of greater than 3 to 5, due solely to the heart condition.  In addition, the examiner noted that the Veteran did not have other non-cardiac medical conditions (such as musculoskeletal or pulmonary conditions) which limited his METs level.  The examiner concluded that the Veteran's heart condition impacted his or her ability to work due to his exertional angina which best suited him for sedentary work.  

The Board is mindful that in order to warrant an increased schedular disability rating in excess of 60 percent, the evidence must document chronic congestive heart failure, or; when a workload of 3 METs of less results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is LV dysfunction with an EF of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2016).  

Therefore, on its face, the October 2012 METs estimate of 1 to 3would seem to support an increased 100 percent disability rating.  Id.  However, the rating criteria provide for consideration of other factors, such as LVEF. Id.  Thus, METs are not the only means available for the schedular evaluation of cardiac disability.  

Notably, the October 2012 VA examiner concluded that the Veteran's normal LVEF (of 55 percent) better estimated his cardiac function; however, the examiner did not provide a rationale for this conclusion or adequately explain why he discounted the probative value and weight of the October 2012 METs estimate.  The October 2012 examiner did not appear to find that the estimated METs level of 1 to 3 was unreliable or that the METs estimate was medically contraindicated; rather, the examiner merely stated that the LVEF was the better estimate of the Veteran's cardiac function.  

Given the evidence discussed above regarding the October 2012 VA examiner's findings regarding a METs level of 1-3 and the unsupported alternative conclusion that the Veteran's LVEF was the better estimate of his cardiac function, as well as the conflicting findings of the October 2012 VA examiner and the June 2014 VA examine regarding the functional impact of the Veteran's heart condition, the Board finds that an addendum opinion is required upon remand to clarify the conflicting evidence of record.  

Additionally, the Board is mindful that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should also obtain any outstanding, relevant VA treatment records and associate them with the claims file.  38 U.S.C.A. § 5103A (b)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA treatment records and ensure that all such pertinent records are associated with the claims file and that all responses, positive or negative, are properly documented, and the Veteran is properly notified.  

2.  Obtain an addendum opinion from the October 2012 VA examiner.  If the October 2012 VA examiner is unavailable, an alternate qualified VA examiner may be substituted.  The entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full VA cardiac examination if deemed necessary, and all findings should be reported in detail.  A clear supporting rationale is required for any opinion provided.  

Specifically, the examiner is asked to render an opinion as to the severity of the Veteran's ischemic heart disease.  In particular, the examiner must consider and reconcile any conflicting evidence of record, including the October 2012 VA examination findings including a METs level of 1-3 and LVEF of 55 percent, and the examiner's conclusion that the Veteran's normal LVEF better estimated his cardiac function.  Additionally, the examiner must consider and reconcile the conflicting conclusions of the October 2012 VA examiner and the June 2014 VA examiner regarding the functional impact of the Veteran's cardiac condition.  

3.  After the above development, review the resulting opinion to ensure its adequacy.  If the opinion is inadequate for any reason, the matter must be returned to the VA examiner for corrective action.  

4.  Thereafter, readjudicate the Veteran's claim of entitlement to an increased disability rating in excess of 60 percent for ischemic heart disease.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


